    Case: 1:21-cv-00135 Document #: 39 Filed: 04/28/21 Page 1 of 4 PageID #:278



                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


In re Clearview AI, Inc. Consumer
Privacy Litigation

                                                  Civil Action File No.: 1:21-cv-00135 Judge
                                                  Sharon Johnson Coleman
                                                  Magistrate Judge Maria Valdez




                   MOTION FOR LEAVE TO FILE BRIEF OF AMICI
                  FIRST AMENDMENT CLINIC AT DUKE LAW AND
            PROFESSORS OF LAW EUGENE VOLOKH AND JANE BAMBAUER
                  IN SUPPORT OF DEFENDANT’S OPPOSITION TO
              PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Local Rule 56, proposed amicus curiae seek leave to file an amicus brief in

this matter. Proposed amici the First Amendment Clinic at Duke Law and Professors of Law

Eugene Volokh, of the University of California Los Angeles, and Jane Bambauer, of the

University of Arizona, respectfully request that this Court grant them leave to file the attached

amicus brief (Exhibit 1) in opposition to Plaintiffs’ motion for a preliminary injunction. In

support, amici submit their proposed brief and state as follows.

      1.       Amicus curiae briefs may be filed in federal district courts. As there is no Federal

Rule of Civil Procedure that specifically applies to the filing Amicus Curiae briefs in a district

court, district courts have discretion as to whether to grant or deny such leave, and they may look

for guidance to Rule 29 of the Federal Rules of Appellate Procedure. See Am. Humanist Ass’n v.

Md. Nat’l Capital Par & Planning Com’n, 303 F.R.D. 266, 269 (D. Md. 2014). District courts

have inherent authority to allow amici to participate in briefing. See, e.g., NGV Gaming, Ltd. v.

Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005).

      2.       Amicus Duke Law First Amendment Clinic teaches law students how to protect

                                                   1
    Case: 1:21-cv-00135 Document #: 39 Filed: 04/28/21 Page 2 of 4 PageID #:279



and advance the freedoms of speech, press, assembly, and petition by allowing state-certified

students to perform supervised legal work both in Court and through public commentary. The

Clinic and its student attorneys have a particular interest in protecting the corollary right to gather,

access, and use publicly available information, as it stems directly from the constitutional

guarantees of the First Amendment.

       3.       Amicus Professor Eugene Volokh is a Professor of Law at the UCLA School of

Law and a former computer programmer. Professor Volokh has authored over ninety law review

articles and books concerning the First Amendment. His law review articles have been cited by

opinions in eight Supreme Court cases and several hundred court opinions. He is a frequent

speaker on topics including the intersection between the First Amendment and technology, and

he has an interest in protecting the proper application of free speech principles in this context.

       4.       Amicus Professor Jane Bambauer is a Professor of Law at the University of

Arizona. Professor Bambauer’s research assesses the social costs and benefits of Big Data, and

she explores the intersection between the First Amendment and information privacy law. Amicus

has written nineteen scholarly articles, presented on numerous panels, and been quoted frequently

in news articles on these topics. Amicus is interested in protecting the balance between legitimate

privacy interests and the collection of publicly available information.

        5.      Amici’s proposed amicus brief will offer this Court valuable insight into the

important issues implicated by Plaintiffs’ motion for a preliminary injunction and will assist in

its resolution. Specifically, the proposed amicus brief addresses the increasingly blurred line

between conduct and speech in the First Amendment context, and how restrictions on the

gathering and use of information indirectly burden speech. Amici support Clearview’s First

Amendment defense to Plaintiffs’ unconstitutional application of the Illinois Biometric

Information Privacy Act (BIPA).

                                                      2
    Case: 1:21-cv-00135 Document #: 39 Filed: 04/28/21 Page 3 of 4 PageID #:280



       6.      Defendant consents to this motion for leave. Plaintiffs take no position on this

motion.

       WHEREFORE, the proposed amici respectfully request that the Court enter an order

permitting them leave to file an amicus brief in this action.




Dated: April 28, 2021                                /s/ Rachel S. Morse
                                                     Rachel S. Morse
                                                     MASSEY & GAIL LLP
                                                     50 East Washington Street
                                                     Suite 400
                                                     Chicago, Illinois 60602
                                                     (312) 283-1590
                                                     rmorse@masseygail.com

                                                     Counsel for Amici First Amendment Clinic
                                                     at Duke Law and Professors Eugene
                                                     Volokh and Jane Bambauer




                                                    3
    Case: 1:21-cv-00135 Document #: 39 Filed: 04/28/21 Page 4 of 4 PageID #:281




                                 CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on April 28, 2021, the foregoing was filed via the

court’s electronic case filing system, which shall cause a copy to be served on all counsel of record

via email.

                                              /s/ Rachel S. Morse
                                              Rachel S. Morse
